Citation Nr: 1106170	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disability, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In November 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability before reaching the merits of claim.


FINDINGS OF FACT

1.  In April 2009, the Veteran withdrew his appeal with respect 
to the issue of entitlement to an increased rating for PTSD.  

2.  The Veteran's claim for service connection for a back injury 
was initially denied in an unappealed September 1979 rating 
decision.  

3.  The evidence received since the September 1979 rating 
decision relates to a necessary element of service connection 
that was previously lacking and raises a reasonable possibility 
of substantiating the claim.

4.  The Veteran's degenerative disk disease of the lumbar spine 
is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
have been met concerning the issue of entitlement to a rating in 
excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for degenerative disk disease of the 
lumbar spine is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (10).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant withdrew his appeal concerning 
the issue of entitlement to a rating in excess of 70 percent for 
PTSD in an April 2009 statement.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
as to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


Claim to Reopen

The Veteran was denied service connection for a back injury in an 
unappealed September 1979 rating decision.  The RO found that the 
evidence of record did not establish the presence of a current 
disability.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Evidence added to the record since the September 1979 rating 
decision includes medical records from the Beckley VA Medical 
Center (VAMC) documenting treatment and complaints pertaining to 
the lumbar spine, as well as a May 2008 VA examination report 
diagnosing moderate degenerative disk disease of the lumbosacral 
spine.  This evidence establishes the presence of a current low 
back disability and pertains to an element of service connection 
that was previously lacking.  The evidence is clearly material 
and reopening of the claim is warranted. 


Reopened Claim

The Veteran contends that he developed a low back disability due 
to falling down a flight of stairs during active duty service in 
October 1969.  He testified at the November 2010 hearing that he 
was hospitalized for approximately a week for treatment of a back 
condition following his fall, and that his symptoms of back pain 
have continued to the present day.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service records document treatment for low back pain and 
contusions in October 1969 due to a fall down stairs.  The 
Veteran was admitted to the hospital at Fort Jackson, South 
Carolina for five days, was diagnosed with back contusions, and 
placed on temporary restricted duty.  A lumbar X-ray was 
negative, and the Veteran's spine was normal at the April 1971 
separation examination.  
After his separation from active duty service, the Veteran 
complained of low back pain stemming from an in-service fall at 
an August 1979 VA examination.  Physical examination of the back 
was normal, but X-rays indicated scoliosis that could suggest 
some degenerative changes.  The Veteran's next reports of back 
pain date from August 1998, while he was undergoing psychiatric 
treatment at the VAMC.  He continued to complain of back pain, 
and an MRI performed in February 2008 documented degenerative 
disk disease in the lumbar spine.  

The record clearly demonstrates a current diagnosis of  lumbar 
degenerative disk disease.  In addition, service records document 
a back injury with hospitalization during service.  The Board 
therefore finds that two of the three elements necessary for 
service connection-current disability and an in-service injury-
are established.

The Veteran has reported a continuity of symptoms since active 
duty service with respect to his back disability.  He testified 
in November 2010 that he has experienced back pain since his in-
service injury that has gradually worsened.  Although the May 
2008 VA examiner provided an opinion against the Veteran's claim 
for service connection, this opinion was predicated on the 
examiner's interpretation of the duties performed by the Veteran 
in his post-service employment.  The specific work performed by 
the Veteran was later clarified at the November 2010 hearing.  In 
addition, the May 2008 VA examiner noted that the Veteran's 
treatment records did not contain evidence of a chronic 
disability or treatment, however, as noted above, the Veteran's 
VAMC records document consistent treatment for a back condition 
since 1998.  In addition, the Board finds that the continuity of 
symptoms reported by the Veteran are credible and establish a 
nexus linking his back disability to active duty service.  All 
the elements necessary for establishing service connection are 
therefore met and the Veteran's claim for service connection for 
degenerative disk disease of the lumbar spine is granted.  In 
reaching the above conclusion, the Board finds that the evidence 
is at least in equipoise, and has applied the benefit of the 
doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  


ORDER

The claim for entitlement to a rating in excess of 70 percent for 
PTSD is dismissed.  

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disability is 
reopened.  

Entitlement to service connection for degenerative disk disease 
of the lumbar spine is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


